Exhibit 21 Wholly Owned Subsidiaries and Joint Ventures Wholly Owned Subsidiaries Donaldson Australasia Pty. Ltd. Wyong, Australia Donaldson Filtration Österreich, GmbH Vienna, Austria Donaldson Europe, b.v.b.a. Donaldson Coordination Center, b.v.b.a. Donaldson Belgie, b.v.b.a. Leuven, Belgium Donaldson do Brasil Equipamentos Industriais Ltda Atibaia, São Paulo, Brazil Donaldson Canada, Inc. Athens, Ontario, Canada Donaldson Far East Ltd. Hong Kong, S.A.R., China Donaldson (Wuxi) Filters Co., Ltd. Wuxi, China Donaldson Czech Republic s.r.o. Klasterec nad Ohri, Czech Republic Donaldson Industrial CR - Konzern s.r.o. Kadan, Czech Republic Donaldson Filtration CR - Konzern s.r.o. Prague, Czech Republic Donaldson Scandinavia a.p.s. Hørsholm, Denmark Donaldson, s.a.s. Domjean, France Donaldson France, s.a.s. Le Bozec Filtration et Systèmes, s.a.s. Paris, France Ultrafilter s.a.s. Vigny, France Donaldson Filtration Deutschland GmbH Haan, Germany Ultratroc GmbH Flensburg, Germany Donaldson Filtration Magyarorszag Kft. Budapest, Hungary Donaldson India Filter Systems Pvt. Ltd. New Delhi, India P.T. Donaldson Filtration Indonesia Jakarta, Indonesia Donaldson Italia s.r.l. Ostiglia, Italy Nippon Donaldson Ltd. Tachikawa, Tokyo, Japan Donaldson Luxembourg S.a.r.l Luxembourg City, Luxembourg Donaldson Filtration (Malaysia) Sdn. Bnd. Selangor Darul Ehsan, Malaysia Donaldson, S.A. de C.V. Prestadora de Servicios Aguascalientes, S. de R.L. de C.V. Aguascalientes, Mexico Donaldson Nederland B.V. Almere, Netherlands Donaldson Filtration Norway a.s. Moss, Norway Donaldson Filtration (Philippines) Inc. Muntinlupa, Philippines Donaldson Polska Sp. z.o.o. Warsaw, Poland Donaldson Filtration (Asia Pacific) Pte. Ltd. Changi, Singapore Donaldson Filtration Slovensko s.r.o. Bratislava, Slovakia Donaldson Filtration Systems (Pty) Ltd. Cape Town, South Africa Donaldson Korea Co., Ltd. Seoul, South Korea Donaldson Ibèrica Soluciones en Filtración, S.L. Barcelona, Spain Ultrafilter S.L. Terrassa, Spain Donaldson Schweiz GmbH Zurich, Switzerland Donaldson Taiwan Ltd. Taipei, Taiwan Donaldson Filtration (Thailand) Ltd. Nonthaburi, Thailand Donaldson (Thailand) Ltd. Rayong, Thailand Donaldson Filtre Sistemleri Ticaret Limited Sirketi Istanbul, Turkey Donaldson Filter Components Ltd. Donaldson UK Holding Ltd. DFCH, Ltd. Hull, United Kingdom Donaldson Filtration (GB) Ltd. Ultrafilter Ltd. DCE Ltd. DCE Group Ltd. Leicester, United Kingdom Donaldson Capital, Inc. ASHC, Inc. Minneapolis, MN USA Aerospace Filtration Systems, Inc. St. Charles, MO USA Joint Ventures Advanced Filtration Systems, Inc. Advanced Filtration Services, Inc. Champaign, Illinois AFSI Europe s.r.o. Most, Czech Republic Ultrafilter (India) Pvt. Ltd. Bangalore, India P.T. Panata Jaya Mandiri Jakarta, Indonesia Rashed Al-Rashed & Sons - Donaldson Company Ltd. Dammam, Saudi Arabia
